IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert Manchester,                       :
                         Petitioner      :
                                         :
             v.                          :   No. 14 C.D. 2022
                                         :   Submitted: July 15, 2022
Lincare Holdings Inc. and                :
Liberty Insurance Company                :
(Workers’ Compensation Appeal            :
Board),                                  :
                         Respondents     :

BEFORE:     HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge
            HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WALLACE                                    FILED: September 29, 2022


      Robert Manchester (Claimant) petitions for review of the Workers’
Compensation Appeal Board’s (Board) December 28, 2021 Order that affirmed a
Workers’ Compensation Judge’s (WCJ) January 5, 2021 Decision denying
Claimant’s Reinstatement Petition (Reinstatement Petition). On appeal, Claimant
argues the Board erred in determining that the WCJ’s decision was reasoned,
supported by substantial evidence, and not based upon findings of fact that
contravened previously adjudicated facts. Upon review, we affirm.
                               I.      Background
      In 2011, Claimant was a delivery driver for Lincare Holdings Inc. (Employer).
Reproduced Record (R.R.) at 115. In addition to driving, Claimant’s job required
him to load and unload vehicles with medical equipment. R.R. at 115-16. On June
7, 2011, Claimant slipped and tore the meniscus of his left knee in the course and
scope of his employment. Id. at 116. Employer accepted the work injury, and
Claimant began receiving workers’ compensation benefits. On August 5, 2011, Dr.
Jeffrey Kann performed a meniscectomy on Claimant’s left knee, removing a portion
of Claimant’s left meniscus. Id. at 117. Claimant recovered well from surgery and
returned to work for Employer. Id. As a result, Claimant’s workers’ compensation
benefits were suspended as of October 3, 2011. Id. at 3, 130.
      Claimant continued to work for Employer until 2012, when he voluntarily left
Employer and began working for Lowe’s. R.R. at 117-18, 130. Shortly thereafter,
Claimant left Lowe’s and accepted a delivery driver position with Consolidated
Construction (Consolidated). Id. at 118. Claimant testified in this matter that his
knee was “doing pretty good” and that it “felt good” while he was working for
Consolidated. Id. at 120.
      On November 28, 2015, Claimant re-injured his left knee, this time while in
the course and scope of his employment with Consolidated. R.R. at 120. Following
this injury, Claimant was unable to return to work. Id. On February 2, 2016,
Claimant filed a Reinstatement Petition (2016 Reinstatement Petition) against
Employer, alleging he “suffered a worsening of his condition related to the accepted
work injury that resulted in decreased earnings power.” Id. at 3. Claimant also filed
a Claim Petition against Consolidated, alleging he suffered a left knee injury in the
course and scope of his employment with Consolidated.            Id.   Claimant and
Consolidated entered into a Compromise and Release Agreement, which was a full
and final release for the injury of November 28, 2015. Id. at 274.



                                         2
      Employer contested Claimant’s 2016 Reinstatement Petition. At hearings
held on that matter, Claimant presented the testimony of Gregory Habib, D.O., and
Employer presented the testimony of Michael Rytel, M.D., both of whom are
board-certified orthopedic surgeons. Id. at 6, 8. The WCJ, in his findings of fact,
determined that Claimant continued to suffer from the effects of the 2011 work
injury, as follows:

      I find the opinions of Dr. Habib to be more believable and credible than
      any contrary opinions of Dr. Rytel regarding whether or not [] Claimant
      continues to suffer from the effects of the 2011 injury. Dr. Habib
      explained persuasively that the Grade IV changes noted in [] Claimant’s
      knee subsequent to the 2015 work injury were consistent with ongoing
      degenerative changes that predated the 2015 work injury and stemmed
      from the removal of a large portion of the medial meniscus by Dr. Kann
      in 2011. Though, there was some reference in diagnostic studies to the
      possibility of some degenerative changes predating Dr. Kann’s surgery,
      Dr. Habib persuasively testified that Dr. Kann’s records of the
      operation indicate that there were no significant degenerative changes
      noted. (Dr. Rytel corroborated this.) Dr. Habib has convincingly
      testified that without the significant portion of the medial meniscus that
      additional degeneration occurs and that this is all related to the 2011
      work injury.
      ....
      I find that Dr. Habib’s opinion [that] Claimant developed post traumatic
      arthritic changes as a result of 2011 work injury to be believable and
      accept the same as fact. This indicates that [] Claimant has not fully
      recovered from the effects of the 2011 work injury, but, still continues
      to suffer from some effects of that injury.

R.R. at 9-10. Despite making these findings, the WCJ also determined that Claimant
failed to prove he was disabled in 2016 due to the 2011 work injury, as follows:

      After carefully considering the evidence, I find believable and
      persuasive the opinions of Dr. Rytel and those of Dr. Habib on cross-
      examination that the current restrictions on [] Claimant’s ability to work
      are related to the 2015 incident. [] Claimant testified credibly that he


                                          3
      did not have any problems performing his job duties for a period of
      more than 4 years after his 2011 injury and surgery. Though, he did see
      his Primary Care Physician for injections into the knee, he was still able
      to performed [sic] his physically demanding job as a delivery driver
      prior to the 2015 incident. Both medical expert witnesses testified that
      [] Claimant was able to continue to perform his work subsequent to the
      2011 work injury and surgery and that he was able to perform the same
      activities that he is now restricted from performing. All of the evidence
      as presented indicates that the current restrictions on [] Claimant’s
      ability to return to work were substantially caused by the 2015 work
      incident. It was only after that incident that he was put on restrictions.
      To the extent that Dr. Habib testified on direct examination that the
      restrictions on [] Claimant’s ability to return to work are attributable in
      part to the 2011 injury, I do not find those opinions to be persuasive or
      credible in part because he then changed his opinion on cross-
      examination wherein he conceded that the current restrictions stem
      from the 2015 incident. More importantly, I reject that opinion due to
      the overwhelming evidence that [] Claimant was able to work as a
      delivery driver where he had to use his left leg to operate a clutch, had
      to get in and out of the cab of his truck a number of times per day, and
      had to sometimes get onto the bed of his trailer to strap down loads
      before the 2015 incident. All of this changes after the 2015 incident.
      To attempt to then attribute the restrictions to the earlier injury is not
      credible.

      [] Claimant has thus failed to show that his current loss of income is
      due to his 2011 work injury.

R.R. at 10. Accordingly, the WCJ denied Claimant’s 2016 Reinstatement Petition.
R.R. at 267. The Board affirmed the WCJ’s decision on April 10, 2018, and this
Court affirmed the Board’s decision on March 14, 2019. See Manchester v.
Workers’ Compensation Appeal Bd. (Lincare Holdings, Inc.) (Pa. Cmwlth., No. 586
C.D. 2018, filed March 14, 2019), 2019 WL 1220889.
      After his 2015 work injury, Claimant received conservative treatments for
several years, including using a “medial offloading knee brace,” receiving “multiple
aspirations,” where Dr. Habib “took fluid out of the knee and . . . injected cortisone



                                          4
to the knee,” receiving physical therapy, and taking prescription pain medications.
R.R. at 213-14.     Ultimately, on February 22, 2019, Claimant had total knee
replacement surgery. Id. at 214.
      On February 27, 2019, Claimant filed the current Reinstatement Petition
against Employer. The WCJ held hearings on Claimant’s Reinstatement Petition,
and Dr. Habib testified again on behalf of Claimant. Dr. Habib opined that the cause
of Claimant’s need for his 2019 total knee replacement surgery was his 2011 injury
and the loss of the majority of his left meniscus. R.R. at 224-25. Regarding the
impact of the intervening 2015 injury, Dr. Habib further explained that:

      your typical arthritic issues usually take many, many years. We’re
      talking about four years later he has a relatively insignificant injury that,
      for most of us, that if we kind of jumped off, kind of struck our knee,
      didn’t really care anything, that we would be fine. But that 2015 injury,
      it became the -- sort of the precipice or that eruption of the volcano, if
      you would, stemming back from his 2011 injury with the large meniscal
      tear.

R.R. at 238. In other words, Dr. Habib said that Claimant’s 2015 injury was “the
straw that broke the camel’s back.” Id.
      Dr. Daniel Agnew, a board-certified orthopedic surgeon, testified on behalf of
Employer. Dr. Agnew opined that the cause of Claimant’s need for his 2019 total
knee replacement surgery was his 2015 injury. R.R. at 155. To support this
conclusion, he stated as follows:

      [Claimant] undoubtedly had a previous injury in 2011, and this took
      him to arthroscopic care to include partial meniscectomy in August
      2011. After that he appeared to have had a functionally very good
      outcome. He had reported to one examiner that he felt a hundred percent
      after that.
      The medical records would suggest only a couple of visits, and only
      one identifiable injection in the years that follow that. He was able to


                                           5
      leave orthopedic care. He was able to resume his full[-]time, full[-]duty
      time of initial injury job, and then later take other jobs delivering
      construction materials. It appears that he did quite well.
      Thereafter, he had a November 2015 injury, and it was after this injury
      that several things appeared to have changed. One is he had resumed
      care and has never left orthopedic care. Another is he has never been
      able to resume employment since that injury, particularly his time of
      injury employment.
      Finally, it appears to be this injury that culminated in total knee
      arthroplasty. That is, undoubtedly, before the November 2015 injury
      he had some degenerative change, but it was not enough to necessitate
      treatment. That is, it wasn’t symptomatic enough to even go to the
      doctor regularly, much less have a big surgery.
      It was after the November 2015 event that he appears to have returned
      to regular care, and, indeed, undergone total knee arthroplasty. Based
      on all those changes in his situation, even though arthritis was
      preexisting, I would suggest that the 2015 injury led him to the total
      knee arthroplasty of February 2019.

R.R. at 154-55. When asked about Dr. Habib’s contradictory testimony, Dr. Agnew
stated as follows:

      Well, I believe that these are complex issues, and that we have to look
      not only at the radiographic development of arthritis, but whether or not
      that arthritis is causing enough symptomatology and activity limitation
      or functional limitation to necessitate treatment.
      Meniscectomy comes in many different flavors. That is, the removal
      of meniscus can be a lot of meniscus or a little meniscus. In this case
      at least part of [Claimant’s] meniscus was removed in 2011. Now, that
      gives him the possibility of developing arthritic change in his knee at a
      greater rate than the other knee.
      However, that does not necessarily mean that the arthritis developing
      will get severe enough to necessitate treatment. Whether that treatment
      is frequent physician visits, physical therapy, bracing, or ultimately
      surgery.
      Now, in this case, we’ll never know. That is, we’ll really never know
      the ultimate outcome of the 2011 injury because an intervening injury

                                         6
      in November 2015 happened, which drastically changed the picture for
      [Claimant]. It was after that that he returned to regular treatment. It was
      after that that he required not only additional conservative care, but
      ultimately total knee arthroplasty.

R.R. at 157-58. When asked if “there was enough symptomatology present” before
the 2015 injury to warrant a total knee replacement, Dr. Agnew stated, “there
certainly was not.” Id. at 159. Based on the failure of conservative treatments that
Claimant received in the years following his 2015 injury, Dr. Agnew opined that
Claimant’s total knee replacement was ultimately warranted in 2019. Id. at 159-60.
      After receiving and reviewing all testimony in this matter, the WCJ noted in
his decision that:

      [b]ased upon a review of the foregoing, and a review of all of the
      evidence of record, considered in its entirety, this adjudicator finds as
      fact that [] Claimant did not suffer a worsening of condition on
      February 22, 2019, because of the effects of the June 7, 2011 work
      injury.
      In so finding, this adjudicator generally finds credible the testimony of
      [] [C]laimant. He has had authentic problems with the left knee since
      June 2011 and is disabled from his medium/heavy-duty work as a truck
      driver/delivery worker.
      This adjudicator does not, however, find credible the testimony of Dr.
      Habib. He did not set forth a persuasive, pathophysiological, scientific
      opinion for saying the new incident of 2015 and its totally disabling
      effects thereafter, which effects lasted until February 22, 2019, should
      not be considered the reason for Claimant’s need for the knee
      replacement, difficult convalescence, and unsuccessful rehabilitation.
      His testimony that traumatic arthritis from the 2011 incident and
      surgical intervention are responsible for the same is incredible. This
      opinion seems implausible, in the extreme, to the undersigned.
      In contrast, this adjudicator has credited the opinion of Dr. Agnew. This
      adjudicator notes the doctor’s exceptional education, training, and
      practice credentials. He is not merely an examiner but a treating
      physician who undertakes knee replacements in actual practice and has
      vast experience in determining the success or failure of the same. He

                                          7
      was shown to have an excellent background with regard to []
      Claimant’s extended history. He provided a persuasive, scientific,
      pathophysiological explanation for his opinion. He was not shaken of
      his opinion despite meticulous, exacting, and expert cross-examination.
      Dr. Agnew is, in particular, found credible when he says that, given the
      interposition of the 2015 incident, which was so acutely and
      permanently disabling, that one can simply not say whether the 2011
      knee injury and the results of the surgical intervention at that time were
      contributory to the great arthritic change and (in any event) need for
      knee replacement some four years later. The opinion of Dr. Agnew is
      much more plausible in scientific reasoning than the opinion of Dr.
      Habib.
      The opinion of Dr. Habib is rejected as incredible.

R.R. at 265. Accordingly, the WCJ, by order dated January 4, 2021, denied
Claimant’s Reinstatement Petition. Claimant appealed to the Board, which affirmed
the WCJ’s decision by order dated December 28, 2021.
                                 II.    Discussion
      On appeal, Claimant argues that collateral estoppel should have precluded the
WCJ from reaching his credibility determinations and factual findings.
Additionally, Claimant argues that the Board’s decision was not supported by
substantial evidence and was not a reasoned decision. In a workers’ compensation
appeal, we are “limited to determining whether necessary findings of fact are
supported by substantial evidence, whether an error of law was committed, or
whether constitutional rights were violated.” Elberson v. Workers’ Comp. Appeal
Bd. (Elwyn, Inc.), 936 A.2d 1195, 1198 n.2 (Pa. Cmwlth. 2007).
      A. Collateral Estoppel
      Claimant’s first argument on appeal is that the doctrine of collateral estoppel
should preclude relitigating issues and credibility determinations that were decided
in the litigation of Claimant’s 2016 Reinstatement Petition (2016 litigation).


                                          8
Specifically, Claimant asserts that the cause of the deterioration of his left knee,
when comparing the June 7, 2011 injury and the November 28, 2015 injury, was
determined in the 2016 litigation.        Claimant further argues that “in the prior
litigation, Dr. Rytel testified on behalf of Employer and his opinion, which the WCJ
discredited, mirrored the subsequent opinion of Dr. Agnew, essentially pointing the
finger at the November 28, 2015 work injury with Consolidated.” Petitioner’s Br.
at 18.
         “The doctrine of collateral estoppel, often referred to as issue preclusion, ‘is
designed to prevent relitigation of an issue in a later action, despite the fact that the
later action is based on a cause of action different from the one previously litigated.’”
Namani v. Workers’ Comp. Appeal Bd. (A. Duie Pyle), 32 A.3d 850, 856 (Pa.
Cmwlth. 2011) (quoting Pucci v. Workers’ Comp. Appeal Bd. (Woodville State
Hosp.), 707 A.2d 646, 647-48 (Pa. Cmwlth. 1998)). For collateral estoppel to apply,
the following criteria must be met:

         (1) the issue decided in the prior case is identical to the one presented
         in the later case; (2) there was a final judgment on the merits; (3) the
         party against whom the doctrine is asserted was a party or in privity
         with a party in the prior case and had a full and fair opportunity to
         litigate the issue; and (4) the determination in the prior proceeding was
         essential to the judgment.

Pucci, 707 A.2d at 648.
         Collateral estoppel does not apply in this matter, because the issues decided
in the 2016 litigation are not identical to the issues presented in Claimant’s current
Reinstatement Petition. In Claimant’s 2016 Reinstatement Petition, the main issue
was whether Claimant suffered a worsening of his condition as of November 28,
2015 (his second injury date). In Claimant’s current Reinstatement Petition, the
main issue is whether Claimant suffered a worsening of his condition as of February


                                             9
22, 2019 (his total knee replacement date). The WCJ could not have decided this
issue in the 2016 litigation, because Claimant’s total knee replacement did not occur
until 2019.
      Even if the issues decided in the 2016 litigation were the same as the issues in
this matter, the WCJ’s findings and credibility determinations in this matter align
with the WCJ’s findings and credibility determinations in the 2016 litigation. The
WCJ did not, as Claimant asserts, discredit Employer’s expert in the 2016 litigation
with respect to which injury caused Claimant’s inability to work. Instead, the WCJ
specifically rejected Claimant’s expert’s attempt to attribute Claimant’s inability to
return to work to the 2011 injury. Just as the WCJ did in this matter, the WCJ in the
2016 litigation credited Employer’s expert, and discredited Claimant’s expert, in
determining that the November 28, 2015 work injury with Consolidated was the
cause of Claimant’s inability to work – not the 2011 work injury with Employer.
Therefore, even if collateral estoppel was an applicable legal principle, it would not
operate to prevent the WCJ in this matter from reaching similar credibility
determinations and findings of fact as the WCJ did in the 2016 litigation.
      B. Substantial Evidence
      Claimant’s second argument on appeal is that the Board erred in concluding
that the WCJ’s decision was supported by substantial evidence.

      “[S]ubstantial evidence” is such relevant evidence as a reasonable
      person might accept as adequate to support a conclusion. See
      Waldameer Park, Inc. v. Workers’ Comp. Appeal Bd. (Morrison), 819
      A.2d 164 (Pa. Cmwlth. 2003); Hoffmaster v. Workers’ Comp. Appeal
      Bd. (Senco Prods., Inc.), 721 A.2d 1152 (Pa. Cmwlth. 1998). In
      performing a substantial evidence analysis, the evidence must be
      viewed in a light most favorable to the party that prevailed before the
      WCJ. Waldameer Park, Inc.; Hoffmaster. In a substantial evidence
      analysis where both parties present evidence, it is immaterial that there
      is evidence in the record supporting a factual finding contrary to that


                                         10
      made by the WCJ; rather, the pertinent inquiry is whether there is any
      evidence which supports the WCJ’s factual finding. Waldameer Park,
      Inc.; Hoffmaster.

      Mere speculation or conjecture is insufficient to support a factual
      finding, but where there exists the ability to draw reasonable and logical
      inferences from evidence that is presented, including testimony, a
      conclusion so derived will be sufficient, even if it may not be the only
      possible conclusion. See Fitzpatrick v. Natter, 961 A.2d 1229, 1241-42
      (Pa. 2008); see also Moore v. Workmen’s Comp. Appeal Bd. (Reading
      Paperboard Corp., 652 A.2d 802, 806 (Pa. 1995) (referee did not
      engage in speculation where there was relevant supporting evidence).

W. Penn Allegheny Health Sys., Inc. v. Workers’ Comp. Appeal Bd. (Cochenour),
251 A.3d 467, 475 (Pa. Cmwlth. 2021).
      After reviewing the record in this matter, we conclude that the WCJ’s and the
Board’s factual findings are supported by Employer’s expert’s (Dr. Agnew) medical
testimony, which is fully summarized above. In addition, the WCJ did not speculate
in reaching his factual findings. Although there is evidence in the record (the
testimony of Dr. Habib) that supports factual findings contrary to the WCJ’s
findings, the WCJ found that this testimony was not credible. Determinations of
credibility and the weight to be afforded evidence are the prerogative of the
WCJ. Vols v. Workmen’s Comp. Appeal Bd. (Alperin, Inc.), 637 A.2d 711 (Pa.
Cmwlth. 1994). Accordingly, we accept the WCJ’s credibility determinations and
conclude that the WCJ’s factual findings were supported by substantial evidence.
      C. Reasoned Decision
      Claimant’s third argument on appeal is that the Board erred by concluding
that the WCJ’s decision was a reasoned decision. Specifically, Claimant alleges the
WCJ did not: (1) rely on any objective evidence in determining that Employer’s




                                         11
medical expert was more credible than Claimant’s medical expert, or (2) analyze the
factual findings from the 2016 litigation.
          Section 422(a) of the Workers’ Compensation Act (Act),1 77 P.S. § 834,
requires WCJs to issue “reasoned decision[s].”2 In Daniels v. Workers’ Compensation
Appeal Board (Tristate Transport), 828 A.2d 1043, 1052 (Pa. 2003), our Supreme
Court held that “a decision is ‘reasoned’ for purposes of Section 422(a) [of the Act] if
it allows for adequate review by the [Board] without further elucidation and if it allows
for adequate review by the appellate courts under applicable review standards. A
reasoned decision is no more, and no less.”
          Claimant is not correct in asserting that the WCJ did not rely on any objective
evidence in determining that Employer’s medical expert was more credible than
Claimant’s medical expert. Instead, the WCJ extensively analyzed Claimant’s
treatment history and functional abilities / limitations, both before and after the 2011
and 2015 injuries. The WCJ noted that Claimant and both medical experts agreed
that Claimant returned to work without restrictions and did not require orthopedic


1
    Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2710.

2
    In relevant part, Section 422(a) of the Act states as follows:
           all findings of fact shall be based upon sufficient competent evidence to justify
           same. All parties to an adjudicatory proceeding are entitled to a reasoned decision
           containing findings of fact and conclusions of law based upon the evidence as a
           whole which clearly and concisely states and explains the rationale for the decisions
           so that all can determine why and how a particular result was reached. The workers’
           compensation judge shall specify the evidence upon which the workers’
           compensation judge relies and state the reasons for accepting it in conformity with
           this section. When faced with conflicting evidence, the workers’ compensation
           judge must adequately explain the reasons for rejecting or discrediting competent
           evidence. Uncontroverted evidence may not be rejected for no reason or for an
           irrational reason; the workers’ compensation judge must identify that evidence and
           explain adequately the reasons for its rejection. The adjudication shall provide the
           basis for meaningful appellate review.


                                                   12
care after his 2011 work injury, whereas Claimant was unable to return to work and
required numerous orthopedic interventions after his 2015 work injury. The WCJ
then determined that Employer’s medical expert’s opinion did, and Claimant’s
medical expert’s opinion did not, adequately explain this objective information.
      Claimant is, likewise, not correct in asserting that the WCJ did not analyze the
factual findings from the 2016 litigation. The WCJ acknowledged the prior factual
findings. See R.R. at 262-63. Despite those acknowledged factual findings, the
WCJ, just like the WCJ in the 2016 litigation, still found that Claimant’s inability to
return to work was caused by his 2015 work injury, not his 2011 work injury. This
determination was upheld on appeal in the 2016 litigation.
      The WCJ’s decision in this matter is reasoned, as the WCJ explained his
rationale so that this Court could clearly understand why and how the WCJ reached
his determinations.    Additionally, the WCJ explained its reasons for accepting
testimony from one expert witness and rejecting the conflicting testimony of another
expert witness.
                                  III.   Conclusion
      For the reasons set forth herein, we conclude that the Board did not commit
any reversible errors in this matter. The Board correctly concluded that collateral
estoppel did not apply to preclude the WCJ from making credibility determinations
or factual findings in this matter.
The Board also correctly concluded that the WCJ’s decision was reasoned and
supported by substantial evidence. Thus, we affirm the Order of the Board.



                                               ______________________________
                                               STACY WALLACE, Judge


                                          13
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert Manchester,                     :
                       Petitioner      :
                                       :
             v.                        :   No. 14 C.D. 2022
                                       :
Lincare Holdings Inc. and              :
Liberty Insurance Company              :
(Workers’ Compensation Appeal          :
Board),                                :
                         Respondents   :




                                    ORDER


      AND NOW, this 29th day of September, 2022, the Order of the Workers’
Compensation Appeal Board, dated December 28, 2021, is AFFIRMED.




                                       ______________________________
                                       STACY WALLACE, Judge